        Case 5:19-cv-00271-XR Document 21 Filed 05/31/19 Page 1 of 14




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

 JONATHAN LEE RICHARDSON,         §
                                  §
        Plaintiff,                §
                                  §
 v.                               §                  Civil Action No. 5:19-CV-271-XR
                                  §
 UNIVERSITY OF TEXAS              §
 SYSTEM, UNIVERSITY OF TEXAS AT   §
 SAN ANTONIO, SEAN CALLAHAN,      §
 INDIVIDUALLY AND IN HIS OFFICIAL §
 CAPACITY AS UTSA POLICE OFFICER; §
 CHIEF GERALD LEWIS,              §
 INDIVIDUALLY AND IN HIS OFFICIAL §
 CAPACITY AS UTSA POLICE CHIEF,   §
 CITY OF SAN ANTONIO, TEXAS, DOES §
 1-25, INCLUSIVE;                 §
                                  §
        Defendants.               §
                                  §

                                           ORDER

       On this day the Court considered Defendants’ Motions to Dismiss (docket nos. 2, 3) and

Plaintiff’s Motion for Citation by Publication (docket no. 19). After careful consideration, the

Court GRANTS Defendants’ motions to dismiss and GRANTS IN PART AND DENIES IN

PART Plaintiff’s motion.

                                      BACKGROUND

       This case arises from the February 14, 2017 response by police officers, including Sean

Callahan, who was at the time an officer in the University of Texas at San Antonio (“UTSA”)

Police Department, to the apartment of Plaintiff Jonathan Lee Richardson.
        Case 5:19-cv-00271-XR Document 21 Filed 05/31/19 Page 2 of 14




       On February 14, 2017, officers from the UTSA Police Department and the San Antonio

Police Department (“SAPD”) were dispatched to Highview Place Apartments after a shooting.

Docket no. 1-6 at 5. A bystander told the responding officers that Unit 8101 was the “trap

house.” Id. After Callahan knocked on the door of Unit 8101, Plaintiff opened the door and went

outside. Id. Plaintiff alleges his pants fell down as he was coming outside, so he reached down

to pull them up again. Id. In response, Callahan allegedly yelled, “Get your fucking hands up,

dude,” and pushed Plaintiff against the exterior wall. Id. Plaintiff alleges that Callahan violently

threw him onto a bed of rocks and shoved his knee into the middle of Plaintiff’s back. Id.

Plaintiff allegedly complied with Callahan’s requests and told Callahan that he did not have any

knowledge of the shooting or any guns or drugs. Id. at 6. Callahan allegedly placed Plaintiff in

handcuffs and threw him down on the curb outside the apartment. Id. The responding UTSA

and SAPD officers allegedly then conducted a warrantless search of Plaintiff’s apartment and

did not find any guns, drugs, or other evidence to connect him to the shooting. Id.

       Plaintiff filed his original petition on February 14, 2019 in the 45th District Court in

Bexar County, Texas, and Defendants removed to this court on March 18, 2019. Docket no. 1.

In his complaint, Plaintiff brings a claim for the deprivation of his constitutional rights under 42

U.S.C. § 1983 and claims under Texas law for assault and battery; false imprisonment;

intentional infliction of emotional distress; and negligent hiring, supervision, training, and

retention. Docket no. 1-6 at 1–2. Plaintiff brings these claims against the University of Texas

System (“UT System”); UTSA; Callahan, the arresting officer, individually and in his official

capacity as UTSA police officer; Gerald Lewis, individually and in his official capacity as



                                                 2
         Case 5:19-cv-00271-XR Document 21 Filed 05/31/19 Page 3 of 14




UTSA Chief of Police; City of San Antonio; SAPD Chief William McManus; and Does 1-25,

the SAPD officers who allegedly failed to intervene. Docket no. 1-6 at 1-2.

         Plaintiff’s claims are as follows:

     •   excessive force claim against Callahan under Section 1983 (Count One);

     •   assault and battery claims against Callahan under Section 1983 (Count Two);

     •   unlawful arrest and false imprisonment claims against Callahan (Count Three) and

         SAPD (Count Four);

     •   intentional infliction of emotional distress claim against Callahan (Count Five) and

         SAPD (Count Six);

     •   negligent hiring, supervision, training, and retention claims against UTSA (Count

         Seven), SAPD Chief McManus1 (Count Eight), and UTSA Chief Lewis (Count Nine).

I.       UT System, UTSA, and Chief Gerald Lewis’s Motion to Dismiss (docket no. 2)

         Pursuant to Federal Rule of Civil Procedure 12(b)(6), UT System, UTSA, and Lewis

move to dismiss Plaintiff’s § 1983 claims against them on the basis that Plaintiff fails to assert

any claims against UT System; UT System, UTSA, and Lewis in his official capacity are not

“persons” subject to suit; these defendants were not personally involved in the alleged

constitutional violation and cannot be held liable for their subordinates’ conduct under a

respondeat superior theory; and Plaintiff fails to overcome Lewis’s presumptive entitlement to

qualified immunity in his individual capacity. Docket no. 2. They also move to dismiss

Plaintiff’s state claims against UT System, UTSA, and Lewis in his official capacity because


1
 Plaintiff does not list McManus in the caption or as a party, but he names McManus in Count Eight. It appears
McManus has not been served.
                                                         3
        Case 5:19-cv-00271-XR Document 21 Filed 05/31/19 Page 4 of 14




they do not fall under the Texas Tort Claims Act’s limited waiver of liability and against Lewis,

in his individual capacity, because they are barred by TEX. CIV. PRAC. & REM. CODE §

101.106(e). Docket no. 2 at 11–12.

II.    The City of San Antonio’s Motion to Dismiss (docket no. 3)

       The City moves to dismiss Plaintiff’s § 1983 claims on the basis that Plaintiff does not

plead the necessary elements for the failure to intervene or for municipal liability. Docket no. 3

at 3-4. The City also moves to dismiss Plaintiff’s state claims because they do not fall under the

Texas Tort Claims Act’s limited waiver of liability. Docket no. 3 at 7–8.

                                         DISCUSSION

I.     Standard of Review

       Federal Rule of Civil Procedure 12(b)(6) allows the dismissal of a complaint for the

“failure to state a claim upon which relief can be granted.” FED. R. CIV. P. 12(b)(6). To survive

a motion to dismiss, a plaintiff's complaint must plead “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). While the complaint does not need to contain detailed factual

allegations, it must contain enough factual allegations to “raise a right to relief above a

speculative level.” Twombly, 550 U.S. 544, 555 (2007). The plaintiff has an obligation to present

more than labels, conclusions, and formulaic recitations of the elements to avoid dismissal. Id.

However, the court does not accept conclusory allegations or unwarranted deductions of fact as

true. Tuchman v. DSC Commc’ns. Corp., 14 F.3d 1061, 1067 (5th Cir. 1994).
                                                4
        Case 5:19-cv-00271-XR Document 21 Filed 05/31/19 Page 5 of 14




II.    Application

       Plaintiff brings civil rights claims against Defendants under 42 U.S.C. § 1983. Docket

no. 1-6 at 2. Section 1983 provides a cause of action when a “person” acting under color of state

law deprives another of “any rights, privileges or immunities secured by the Constitution and

laws.” 42 U.S.C. § 1983.

       A. Section 1983 claims against UT System, UTSA (Count Seven), Lewis in his
          official capacity (Count Nine), and Callahan in his official capacity (Counts
          One, Two, Three, Five)

       First, it is not clear that the claims against Lewis (Count Nine) and UTSA (Count Seven)

are brought under § 1983, nor is the UT System named in any count. It is also not clear that the

claims against Callahan (Count One, Two, Three, Five) are brought under § 1983 in his official

capacity. Still, to the extent Plaintiff’s complaint brings § 1983 claims against UT System,

UTSA, Lewis in his official capacity, or Callahan in his official capacity, these claims are

dismissed. A state university is not a “person” under § 1983 because it is an arm of the state.

Stotter v. Univ. of Tex. at San Antonio, 508 F.3d 812, 821 (5th Cir. 2007). Therefore, UT System

and UTSA are not “persons” amenable to suits under § 1983. Section 1983 claims against state

officials acting in an official capacity for damages are to be treated as suits against the state

entity. Kentucky v. Graham, 473 U.S. 159, 165 (1985). Thus, UT System, UTSA, Lewis in his

official capacity, and Callahan in his official capacity are not “persons” amenable to Plaintiff’s

§ 1983 claims. Defendants’ motion to dismiss all § 1983 claims against UT System, UTSA, and

Chief Gerald Lewis in his official capacity is GRANTED. Plaintiff’s claims against Callahan

(Counts One, Two, Three, Five) are dismissed to the extent that they were brought against

Callahan in his official capacity under § 1983.
                                                  5
        Case 5:19-cv-00271-XR Document 21 Filed 05/31/19 Page 6 of 14




       B. Section 1983 individual capacity claim against Chief Lewis (Count Nine)

       Plaintiff alleges that Lewis violated Plaintiff’s Fourth Amendment rights (Count Nine)

because of his failure to adequately hire, train, and supervise Callahan, his subordinate. In a §

1983 suit brought against a government official in his individual capacity, “it is enough to show

that the official, acting under color of state law, caused the deprivation of a federal right.”

Kentucky, 473 U.S. at 166. “Under section 1983, supervisory officials are not liable for the

actions of subordinates on any theory of vicarious liability.” Thompkins v. Belt, 828 F.2d 298,

303 (5th Cir. 1987).

       Defendants argue that qualified immunity bars Plaintiff’s § 1983 claims against Lewis

in his individual capacity. Docket no. 2 at 3. “In determining qualified immunity, courts engage

in a two-step analysis.” Griggs v. Brewer, 841 F.3d 308, 312 (5th Cir. 2016). A plaintiff seeking

to overcome qualified immunity must show: “(1) that the official violated a statutory or

constitutional right, and (2) that the right was ‘clearly established’ at the time of the challenged

conduct.” Whitley v. Hanna, 726 F.3d 631, 638 (5th Cir. 2013) (citing Ashcroft v. al-Kidd, 131

S.Ct. 2074, 2083 (2011)).

       It is enough, in this case, to consider the first step. “To determine whether qualified

immunity applies, a court must first determine whether the plaintiff has asserted a violation of a

constitutional right.” Southard v. Tex. Bd. of Criminal Justice, 114 F.3d 539, 551 (5th Cir. 1997)

(citing Siegert v. Gilley, 500 U.S. 226, 231 (1991)). Because Plaintiff does not allege that Lewis

was personally involved in the alleged constitutional violation—chiefly, the alleged use of

excessive force—there must be “a sufficient causal connection between the supervisor’s

wrongful conduct and the constitutional violation.” See Thompkins, 828 F.2d at 304. Plaintiff
                                                 6
        Case 5:19-cv-00271-XR Document 21 Filed 05/31/19 Page 7 of 14




alleges that Lewis’s failure to adequately hire, train, and supervise Callahan caused the

constitutional violation. Docket no. 1-6 at 18.

        Failure to train allegations against supervisors are based on the standard for municipal

liability. Roberts v. City of Shreveport, 397 F.3d 287, 293 (5th Cir. 2005). The failure to

supervise or train as the basis for wrongful conduct under § 1983 requires a plaintiff to show

that: “(1) the supervisor either failed to supervise or train the subordinate official; (2) a causal

link exists between the failure to train or supervise and the violation of the plaintiff's rights; and

(3) the failure to train or supervise amounts to deliberate indifference.” Smith v. Brenoettsy, 158

F.3d 908, 911–12 (5th Cir. 1998). For the first requirement, the supervisor must overtly fail to

train or supervise the subordinate who commits the constitutional violation. Blank v. Eavenson,

530 Fed. Appx. 364, 370 (5th Cir. 2013). The official must both be aware of the facts allowing

an inference that a substantial risk of serious harm exists and actually make that inference in

order to act with deliberate indifference. Smith, 158 F.3d at 912.

        Generally, a court finds deliberate indifference when a plaintiff shows “a pattern of

violations and that the inadequacy of the training is obvious and obviously likely to result in a

constitutional violation.” Cousin v. Small, 325 F.3d 627, 637 (5th Cir. 2003). The “deliberate

indifference” standard requires that the supervisor disregard “a known or obvious consequence

of [his] action,” not that the supervisor make unintentional oversights. Evett v. DETNTFF, 330

F.3d 681, 689 (5th Cir. 2003) (quoting Southard, 114 F.3d at 551). Moreover, “for liability to

attach based on an ‘inadequate training’ claim, a plaintiff must allege with specificity how a

particular training program is defective.” Roberts, 397 F.3d at 293 (citing Benavides v. Cty. of

Wilson, 955 F.2d 968, 973 (5th Cir. 1992).
                                                  7
        Case 5:19-cv-00271-XR Document 21 Filed 05/31/19 Page 8 of 14




       Plaintiff fails to state a claim for plausible relief under this theory of liability because

Plaintiff asserted merely conclusory allegations that Lewis “knew or should have known” that

the training for preventing the use of excessive force was inadequate. Docket no. 1-6 at 8. There

are no factual allegations regarding Lewis’s alleged knowledge about this beyond a conclusory

allegation that he did know or should have known. Id. Moreover, Plaintiff fails to allege that

Lewis had knowledge of facts giving rise to an inference that a substantial risk of serious harm

existed or that he did in fact make that inference. There is no allegation in the complaint that

there were any other similar incidents in the UTSA Police Department to give rise to such an

inference overall, nor is there any allegation that Callahan had any history of conduct that could

give rise to such an inference. Additionally, alleging that Lewis should have known is

insufficient for deliberate indifference, which requires more than an unintentional oversight.

Plaintiff merely concluded that this alleged failure caused the alleged violation of Plaintiff’s

constitutional rights and that it amounted to deliberate indifference. The allegation in the

complaint concludes that the training to prevent the use of excessive force was inadequate, but

it fails to state any specific facts that could lead to an inference as to why or how this training

was defective.

       In the absence of personal involvement and a sufficient causal connection, supervisory

liability can exist if “supervisory officials implement a policy so deficient that the policy itself

is a repudiation of constitutional rights and is the moving force of a constitutional violation.”

Thompkins, 828 F.2d at 304 (citing Grandstaff v. City of Borger, 767 F.2d 161, 169–70 (5th

Cir.1985) (quoting Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 98 (1978)). Plaintiff fails to

allege Lewis implemented any policy so deficient that it constitutes a repudiation of
                                                 8
        Case 5:19-cv-00271-XR Document 21 Filed 05/31/19 Page 9 of 14




constitutional rights or that any such policy was the moving force of a constitutional violation.

Because Plaintiff failed to state a plausible claim that, in failing to adequately hire, train, and

supervise, Lewis violated any statutory or constitutional right of Plaintiff’s, it is unnecessary to

reach the second prong of the qualified immunity analysis. Defendants’ motion to dismiss the §

1983 claim for the failure to adequately hire, train, and supervise against Lewis in his individual

capacity (Count Nine) is GRANTED.

       C. Section 1983 claims against the City of San Antonio (Counts Four, Six) and
          McManus (Count Eight)

       Plaintiff alleges that his constitutional rights were violated as a result of an unidentified

SAPD officer or officers failing to intervene (Counts Four, Six). The City moves to dismiss

Plaintiff’s § 1983 claims—to the extent there are any, which the complaint does not clarify—

because the complaint does not plausibly allege that any SAPD officer’s failure to intervene

violated Plaintiff’s constitutional rights. Docket no. 3 at 2. Plaintiff also brings a claim against

McManus (Count Eight), but it is not clear to what extent it is brought under § 1983 or against

McManus in his official capacity. To the extent Plaintiff’s complaint brings § 1983 claims

against the City and McManus in his official capacity, these claims are dismissed.

       An official capacity suit against a government official is treated as a suit against the

entity of which the official is an agent. Kentucky, 473 U.S. at 165. To the extent that Plaintiff’s

claim is brought against McManus in his official capacity it is treated as a claim against the City.

“A municipality or other local government may be liable under this section if the governmental

body itself ‘subjects’ a person to a deprivation of rights or ‘causes’ a person ‘to be subjected’ to

such deprivation.” Connick v. Thompson, 563 U.S. 51, 60 (2011) (citing Monell, 463 U.S. at

                                                 9
       Case 5:19-cv-00271-XR Document 21 Filed 05/31/19 Page 10 of 14




692). A plaintiff also must show that an “action pursuant to official municipal policy” caused

the injury. Id. “Official municipal policy includes the decisions of a government’s lawmakers,

the acts of its policymaking officials, and practices so persistent and widespread as to practically

have the force of law.” Connick, 563 U.S. at 61. Proof of municipal liability requires: “(1) an

official policy (or custom), of which (2) a policy maker can be charged with actual or

constructive knowledge, and (3) a constitutional violation whose moving force is that policy (or

custom).” Pineda v. City of Houston, 291 F.3d 325, 328 (5th Cir. 2002). Municipalities are not

vicariously liable for the constitutional torts of an employee unless the employee acts pursuant

to official municipal policy. Monell, 463 U.S. at 663 n. 7. Thus, for the City to be subject to

municipal liability under § 1983, the unidentified SAPD officer must have committed a

constitutional violation and must have done so with a City policy as the moving force.

       Here, it is necessary only to consider whether an SAPD officer committed a

constitutional violation on the facts as pled. An officer’s failure to intervene can be a

constitutional violation under § 1983 if the officer: “(1) knows that a fellow officer is violating

an individual’s constitutional rights; (2) has a reasonable opportunity to prevent the harm; and

(3) chooses not to act.” Whitley v. Hanna, 726 F.3d 631, 646–47 (5th Cir. 2013). The officer

also must be present at the scene of the constitutional violation, and a court should consider

whether the officer acquiesced in any conduct violating the individual’s constitutional rights. Id.

at 647 (citing Hale v. Townley, 45 F.3d 914, 919 (5th Cir. 1995)).

       Plaintiff claims that SAPD “officers stood by idly and did nothing to intervene on behalf”

of Plaintiff. Docket no. 1-6 at 7. This language leads to an inference that SAPD officers were

present, but Plaintiff fails to allege that the unidentified SAPD officer knew that a fellow officer
                                                10
       Case 5:19-cv-00271-XR Document 21 Filed 05/31/19 Page 11 of 14




was violating an individual’s constitutional rights, that there was a reasonable opportunity to

prevent the harm, or that the officer chose not to act. Moreover, the complaint does not allege

any factual matter that could constitute acquiescence in the conduct allegedly violating

Plaintiff’s constitutional rights. Plaintiff fails to state a claim that a constitutional violation

occurred as a result of any SAPD officer failing to intervene. It is unnecessary to reach the

Monell requirements because Plaintiff failed to state a plausible claim that an SAPD officer

failed to intervene in violation of Plaintiff’s Fourth Amendment rights.

       Plaintiff also alleges that SAPD officers performed an unwarranted search of his

apartment in violation of his Fourth Amendment rights. Docket no. 1-6 at 6. Plaintiff fails to

allege that any municipality policy or custom caused the alleged constitutional violation as is

required to hold a municipality liable for the actions of subordinates under Monell. Therefore,

Plaintiff also fails to state a claim under § 1983 for the unlawful search of his apartment by

failing to allege that any City policy or custom existed or caused the violation. The failure to

adequately hire, train, and supervise claims against SAPD and McManus in his official capacity

are dismissed to the extent they are brought under § 1983 because Plaintiff failed to adequately

plead any constitutional violation by an SAPD officer. Defendant’s motion to dismiss Plaintiff’s

§ 1983 claims is GRANTED to the extent that Counts Four and Six are brought under § 1983

and Count Eight is brought under § 1983 against McManus in his official capacity.

       D. State Claims

       Plaintiff also asserts state-law claims of assault and battery; false imprisonment;

intentional infliction of emotional distress; and negligent hiring, supervision, training, and



                                                11
       Case 5:19-cv-00271-XR Document 21 Filed 05/31/19 Page 12 of 14




retention against Defendants. As stated above, all federal claims against UT System, UTSA,

Chief Lewis, and the City of San Antonio—to the extent Plaintiff brings any—are dismissed.

       A district court “may decline to exercise supplemental jurisdiction over a claim” if the

court has “dismissed all claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c).

The court's “decision whether to exercise that jurisdiction after dismissing every claim over

which it had original jurisdiction is purely discretionary.” Carlsbad Tech., Inc. v. HIF Bio, Inc.,

556 U.S. 635, 639 (2009). In determining whether to exercise or relinquish jurisdiction, the

Court looks not only to the statutory factor in § 1367(c)(3), but also “to the common law factors

of judicial economy, convenience, fairness, and comity.” Enochs v. Lampasas Cty., 641 F.3d

155, 159 (5th Cir. 2011). “The general rule is that a court should decline to exercise jurisdiction

over remaining state-law claims when all federal-law claims are eliminated before trial.”

Brookshire Bros. Holding, Inc. v. Dayco Prods., Inc., 554 F.3d 595, 602 (5th Cir. 2009).

       If the Court chooses to decline to exercise supplemental jurisdiction over pendent state

law claims, such dismissal must be without prejudice. Bass v. Parkwood Hosp., 180 F.3d 234,

246 (5th Cir. 1999). Here, no special circumstances incline the Court to retain jurisdiction over

Plaintiff's state law claims. Accordingly, these state law claims are dismissed without prejudice

under § 1367(c). Both the federal and state claims against Defendants Callahan in his individual

capacity, McManus in his individual capacity, and Does 1-25 remain.

       E. Citation by Publication

       Finally, Plaintiff moves for citation by publication of Officer Sean Callahan. Docket no.

19. Plaintiff states that Callahan’s last place of employment, UTSA, believed he was now

working in Smiley, Texas. Id. Plaintiff states that a process server’s skip trace to locate Callahan
                                                12
       Case 5:19-cv-00271-XR Document 21 Filed 05/31/19 Page 13 of 14




in Smiley was unsuccessful, as was service at two possible addresses. Id. An attached affidavit

by a process server states that there are over 35 people in Texas by the name Sean Callahan. Id.

Plaintiff’s counsel stated it has “liquidated all resources to locate and serve” Callahan. Id.

       The federal rules permit service by any means proper under the relevant state law, FED.

R. CIV. P. 4(e), and Texas law permits citation by publication under certain circumstances, TEX.

R. CIV. P. 109. This method is available in Texas when “a party to a suit, his agent or attorney”

provides an affidavit stating that “the resident of any party defendant is unknown to affiant . . .

or that such defendant is a transient person . . . or that such defendant is absent from or is a

nonresident of the State[.]” Id. It is the duty of the Court, before judgment can be granted on this

mode of service, to “inquire into the sufficiency of the diligence exercised in attempting to

ascertain the residence or whereabouts of the defendant[.]” Id. Here, however, Plaintiff has not

provided the affidavit required by the Texas rules. Further, the Court is not convinced, on the

facts as stated, that Plaintiff has exhausted all reasonable means. “A diligent search must include

inquiries that someone who really wants to find the defendant would make, and diligence is

measured not by the quantity of the search but by its quality.” In re E.R., 385 S.W.3d 552, 565

(Tex. 2012).

       Accordingly, this motion is GRANTED IN PART AND DENIED IN PART. The Court

grants Plaintiff an extension of 90 days for service of Callahan. This case is set for a status

conference on August 1, 2019, at which date Plaintiff should be prepared to discuss all efforts

to serve Callahan. The Court denies Plaintiff’s request for citation by publication, subject to re-

urging after this status conference. It appears Defendants McManus and Does 1-25 have not

been served, and Plaintiff has moved for additional time only to serve Callahan. Without such
                                                13
       Case 5:19-cv-00271-XR Document 21 Filed 05/31/19 Page 14 of 14




motion, when the deadline to serve these defendants passes the Court will order Plaintiff to show

cause why these defendants should not be dismissed for lack of timely service.

                                       CONCLUSION

       Defendants’ Motions to Dismiss (docket nos. 2, 3) are GRANTED. Plaintiff’s request

for leave to amend is DENIED as to Defendants University of Texas System and University of

Texas at San Antonio. The Clerk is DIRECTED to terminate these defendants.

       Plaintiff’s claims against Chief Gerald Lewis, individually, and the City of San Antonio

are DISMISSED WITH LEAVE TO AMEND. Should Plaintiff wish to pursue his claims

against these defendants, he must file an amended complaint by June 21, 2019.

       Plaintiff’s claims against Does 1-25, SAPD Chief McManus (individually), and Officer

Callahan (individually) remain. Plaintiff’s Motion for Citation by Publication (docket no. 19) is

GRANTED IN PART AND DENIED IN PART. The deadline for service of Callahan is

extended by 90 days from its previous expiration, but the request for citation by publication is

denied at this time.

       It is so ORDERED.

       SIGNED this 31st day of May, 2019.




                                                     _________________________________
                                                     XAVIER RODRIGUEZ
                                                     UNITED STATES DISTRICT JUDGE




                                               14
